(;+,%,7%
From:               Silk, Jennie
To:                 Will William Perry (will.perry@butlersnow.com); Edward L. Stanton III; Terri Wiseman
Cc:                 Glover, R. Mark; Tullis, Mary Wu; Sink, Jennifer; McMullen, Bruce; Michael Fletcher
                    (michael.fletcher@memphistn.gov); Saleem, Zayid-mem
Subject:            Proposed Social Media Policy
Date:               Monday, November 25, 2019 3:29:33 PM
Attachments:        4831-0366-1485 v.3 Social Media policy - Draft 11-22-2019.docx


Good afternoon,

Attached is an updated proposed Social Media Policy incorporating some of the FBI’s guidance. If
you would like a document showing the tracked changes, we are happy to provide one.

Please let us know your thoughts when you have a chance. As you know, this is due to the Court
tomorrow. We have not yet consulted with the ACLU-TN on this version.

Thanks,

Jennie Vee Silk
Associate

Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
2000 First Tennessee Building
165 Madison Avenue
Memphis, TN 38103

Phone 901.577.8212
Fax    901.577.0812
JSilk@bakerdonelson.com

Baker, Donelson, Bearman, Caldwell & Berkowitz, PC represents clients across the U.S. and abroad from offices in
Alabama, Florida, Georgia, Louisiana, Maryland, Mississippi, South Carolina, Tennessee, Texas, Virginia and
Washington, D.C.
             MEMPHIS POLICE DEPARTMENT
                                 Policy and Procedure


SERIAL:                         DATE:
FROM:                           TO:
SUBJECT: LAW ENFORCEMENT UTILIZATION OF SOCIAL MEDIA


PURPOSE:
To establish guidelines for the use of social media, via manual social media
searches and through the use of social media collators, for all MPD
Employees as well as all civilians assigned to the Office of Homeland
Security (“OHS”) and Real Time Crime Center (“RTCC”), and in
compliance with the Order, Judgment, and Decree entered in Civil Case 76-
449 (“Kendrick Consent Decree”), and in accordance with the Memorandum
Opinion issued by the United States District Court in Case No. 2:17-cv-
02120, Doc. 151.

SCOPE:
This policy applies to all MPD Employees who utilize social media in the
course of their duties, as well as to all MPD personnel with access to social
media collators.

GENERAL:
Social media is a tool for real time communication and has become an
integral part of daily life for citizens of all ages. Its usage can be a valuable
tool to aid in investigations and analysis within public safety interest areas.
Similarly, in the aftermath of a crime, social media can be used to obtain
information to identify suspects, victims and witnesses.

Social media, by definition, is a forum on which the expression of First
Amendment rights may be expected to occur. The MPD’s use of social
media is governed by the Kendrick Consent Decree.

This policy shall outline the restrictions and uses of social media by
applicable officers. This policy is intended to address social media in
general, and not any one particular form of social media.
                                       1
DEFINITIONS:
Assessment – Assessments may be carried out to detect, obtain information
about, or prevent or protect against crimes or threats to public safety.
Assessments may be undertaken proactively with such objectives as
detecting criminal activities; obtaining information on individuals, groups,
or organizations of possible investigative interest, either because they may
be involved in criminal or public safety-threatening activities or because
they may be targeted for attack or victimization by such activities.
Assessments require an authorized purpose but not any particular factual
predication.
Command Staff - The MPD Command staff includes the Director of Police,
Deputy Director, and the six Deputy Chiefs.
Criminal Investigation - If probable cause exists that a crime has been
committed, a criminal investigation is the process of collecting information
or evidence about an incident in order to: (1) determine if a crime has been
committed; (2) identify a perpetrator; (3) establish probable cause; (4)
apprehend the perpetrator; and (5) provide evidence to support a conviction
in court.
Criminal Intelligence — Data which has been evaluated and determined to
be relevant to the identification of criminal activity engaged in by
individuals who or organizations which are reasonably suspected of
involvement in criminal activity.
Legitimate Law Enforcement Purpose — The collection, use, retention,
or sharing of information and intelligence gathered for the purpose of
furthering the authorized functions and activities of a law enforcement
agency, which may include the prevention of crime, ensuring the safety of
the public, furthering officer safety, and homeland and national security,
while adhering to law and agency policy designed to protect the privacy,
civil rights, and civil liberties of Americans.
Political Intelligence – the gathering, indexing, filing, maintenance, storage
or dissemination of information, or any other investigative activity, relating
to any person’s beliefs, opinions, associations or other exercise of First
Amendment rights. Political intelligence includes any investigation into the
lawful exercise of First Amendment rights, even if the investigating officer
does not have a partisan political motive. Political intelligence is not

                                      2
permissible as a goal of an investigation nor as the means to an end of an
otherwise lawful investigation.
Preassessment – During a preassessment investigation, an officer may
gather information using various forms of publicly available online
information and paid-for-services databases. No authorization is required
for preassessment information-gathering.
Predicated Investigations - The purposes or objectives of predicated
investigations are essentially the same as those of assessments, but
predication as provided in these is needed - generally, allegations, reports,
facts or circumstances indicative of possible criminal or public safety-
threatening activity. Supervisory approval must be obtained to initiate
predicated investigations.
Public Assembly -- A Public Assembly is any meeting, march,
demonstration, picket line, rally, or gathering of more than 25 persons for a
common purpose as a result of prior planning that interferes with or has a
tendency to interfere with the normal flow or regulation of pedestrian or
vehicular traffic or occupies any public area in a place open to the general
public, to the hindrance of others.
Public Domain — Any Internet resource that is open and available to
anyone, without use of a password, specific invitation, or other identifier.
Social Media — A category of Internet-based resources that integrate user-
generated content and user participation.
Social Media Collator — A tool used to capture data and monitor social
media sites by utilizing automated tools such as web crawlers and word
search functions to make predictive analysis, develop trends, or collect
information.
Social Media Sites — Sites which focus on building online communities of
people who share interests and activities and/or exploring the interests and
activities of others. Social media websites are further categorized by
Internet-based resources that integrate user-generated content and user
participation. This includes, but is not limited to, social networking sites
(Facebook), micro blogging sites (Twitter), photo-and video-sharing sites
(Instagram). The absence of an explicit reference to a specific social media
website does not limit the application of this policy.
Special Events —"Special Events" include parades, races or any other event
not meeting the definition of a public assembly.
Spontaneous Events -- Events occasioned by news or affairs coming into
public knowledge within seven days of a public assembly.


                                     3
Undercover Account — The utilization of an online alias to search or
engage in interactions with a person via social media sites that may or may
not be in the public domain (i.e. “friending a person on Facebook”).

USE OF SOCIAL MEDIA GENERALLY

The collection and use of information through the use of social media shall
be conducted in accordance with the Kendrick Consent Decree, and the
Memorandum Opinion issued by the United States District Court in Case
No. 2:17-cv-02120, Doc. 151, which may be found on the Memphis Police
Department Kiosk [show link here], and shall further be conducted without
violating constitutionally protected rights, or the requirements of 28 CFR
Part 231, or any relevant state or local regulations.

Social media shall not be used by MPD to conduct political intelligence.
Political intelligence, as defined by the Kendrick Consent Decree, is the
gathering, indexing, filing, maintenance, storage or dissemination of
information, or any other investigative activity, relating to any person’s
beliefs, opinions, associations or other exercise of First Amendment rights.
Political intelligence includes any investigation into the lawful exercise of
First Amendment rights, even if the investigating officer does not have a
partisan political motive. Political intelligence is not permissible as a goal of
an investigation nor as the means to an end of an otherwise lawful
investigation. (See DR 138.)

All searches of social media by an MPD employee, including but not limited
to those through the use of a social media collator, shall be based on a
legitimate law enforcement purpose, and not for the purpose of gathering
information related to First Amendment rights. Absent authorization to
conduct an investigation, for example, impermissible search terms might
include a phrase or name of an organization that expresses political beliefs,
such as "Black Lives Matter," "Occupy Wall Street" or "Sovereign
Citizens." An example of permissible search terms, which in and of
themselves indicate unlawful conduct not protected by the First Amendment,
would be “shoot the police.” However, the use, retention, or dissemination
of information collected by searches that relate to the exercise of First
Amendment rights is governed by the Consent Decree. A search term such
1
 28 CFR Part 23 is a federal regulation that provides guidance to law enforcement agencies on the
implementation standards for operating multijurisdictional criminal intelligence systems funded under the
Omnibus Crime Control and Safe Streets Act of 1968, as amended (Crime Control Act)
                                                    4
as “St. Jude Marathon” is permissible because it does not involve the
collection of information associated with a person’s exercise of First
Amendment rights.

Social media may not be used to seek or retain information about an
individual’s age, race, ethnicity, citizenship, place of origin, disability,
gender, or sexual orientation, unless relevant to individual’s criminal
conduct or activity or if required for identification. Social media may also
be used to determine if a person is a minor.

In the event a MPD Employee encounters information on social media
pertaining to an imminent threat to public safety or evidence of the planning
or commission of a crime, the MPD Employee shall immediately notify
his/her commanding officer.


Only social media content directly relevant to the criminal investigation
should be retained and disseminated, and it shall be placed in the case file.

Use of social media while on duty should be conducted for police business
purposes only, and only in compliance with this Policy. The officer’s
personal use of the social media platform and any searches conducted for
personal reasons are nevertheless subject to this reporting requirement,
when:

   x The information searched, gathered, collected, stored or disseminated
     involves, includes, intersects or overlaps with, or otherwise relates to
     or has direct or derivative use in any investigation, inquiry or matter
     involving official law enforcement or department interest; and

   x The officer has knowledge of such investigation, inquiry, or matter, or
     should reasonably have such knowledge.




USE OF SOCIAL MEDIA FOR INVESTIGATIONS UNRELATED
TO THE EXERCISE OF FIRST AMENDMENT RIGHTS


                                     5
For purposes of investigations, MPD employees may use different methods
of online investigation based on the phase of investigation: the pre-
assessment phase, assessments, and predicated investigations.

  x Pre-assessment phase: An MPD employee may search and review
    various forms of online information, including various government
    systems and paid-for-services databases, as well as information
    available to the public via the Internet. The use of fictitious
    information to register for access is prohibited, however. Information
    obtained in a public chat room may fall within the category of
    “publicly available information.” An MPD officer may use his or her
    official email for the limited use of conducting a “clarifying
    interview” and must identify him- or herself as being affiliated with
    MPD.

     No prior authorization is required for a pre-assessment level
     investigation.

  x Assessments:        Assessments require an authorized purpose but not
    any particular factual predication. In an assessment, an MPD officer
    may use all investigative methods authorized prior to the opening of
    an assessment, and may also use automated regular searches (e.g.,
    Google alerts) to conduct regular searches of publicly available
    information. During an assessment, an MPD employee can also
    access private or restricted-access online forums if an exception to the
    search warrant requirement has been satisfied, such as through
    consent by a party with the authorization to access and control content
    on the site. This “consenting party” may be the account-holder for a
    social networking site, a system administrator, or a company official
    with authority to direct others regarding site content. An MPD
    employee may also record or monitor online public, real-time
    communications, but not private, real-time communications, which
    are available only during predicated cases. In addition, an MPD
    employee should generally deal openly with the public during an
    assessment. That is, in general, an MPD employee cannot engage in
    undercover activity in an assessment because it is too invasive. He or
    she can, however, task sources to access a restricted website to gather
    information, if the source has authorized access, e.g., consent.


                                    6
   x Predicated Investigations:       The purposes or objectives of
     predicated investigations are essentially the same as those of
     assessments, but predication is needed. Predication can be based on
     allegations, reports, facts, or circumstances indicative of possible
     criminal or public safety-threatening activity. Supervisory approval
     must be obtained, to initiate predicated investigations. Corresponding
     to the stronger predication and approval requirements, all lawful
     methods may be used in predicated investigations including all online
     investigative methods authorized prior to the opening of an
     assessment or during an assessment are authorized, as well as
     additional online methods such as (1) monitoring private, real-time
     online communications; (2) intercepting communications of a
     computer trespasser; and (3) undercover activity.

   MPD employees shall adhere to MPD’s Standard Operating Procedures
   for opening a predicated investigation.

ONLINE INVESTIGATIONS THAT MAY RELATE TO THE
EXERCISE OF FIRST AMENDMENT RIGHTS

MPD employees may only collect information relating to the exercise of a
First Amendment rights if (1) the collection is logically related to an
authorized investigative purpose, (2) the collection does not materially
interfere with the ability of an individual or a group to engage in the exercise
of constitutionally protected rights, and (3) the method of collection is the
least intrusive alternative that is reasonable, based upon the circumstances of
the investigation.

If an assessment or investigation involves the monitoring or interception of
communications of a person or group exercising First Amendment rights,
that investigation must be authorized pursuant to Section G of the Consent
Decree. In those instances, an Authorization Form must be completed and
signed by the Director or his or her designee before the more intrusive online
investigation methods may be used to gather information about the person or
persons exercising their First Amendment rights online.

In no event may MPD base its investigatory conduct solely on an
individual’s or group’s exercise of First Amendment rights.


                                       7
ONLINE MONITORING OF JUVENILES ON SOCIAL MEDIA

Any and all restrictions regarding the monitoring of juveniles included in
MPD's practices, policies, or procedures, are incorporated into this Social
Media Policy.

MPD officers may use a social media account, including a covert account, to
contact or connect with a minor, without first notifying that minor’s parent
or guardian, only as allowed by Tennessee law and as authorized by § G of
the consent decree.

DOCUMENTATION AND RETENTION

Other than crime analysis, situational assessment reports, and evidence
collected during a criminal investigation, no information obtained from
social media websites shall be retained.

Information gathered from a social media site by MPD related to First
Amendment activity shall not be retained, unless for a legitimate law
enforcement purpose, for more than fourteen days.

All social media search terms used by an MPD Employee shall be retained
until reported to the Command Staff, which shall occur approximately every
90 days. At the end of each 90-day period, each MPD Employee who
conducted a search on social media must submit a list of search terms used
to search the particular social media platform related to the officer’s duties
and responsibilities as an officer of the MPD. These reports shall be
submitted to the officer’s commander.

Unannounced internal audits of an officer's social media searches are
permissible at any time for any reason when authorized by a member of the
Command staff.

Situational awareness reports2 may be prepared for special events, public
assemblies, and spontaneous events management, including First
Amendment-protected activities, where necessary for the furtherance of

2
  A situational awareness report is report of intelligence gathered by law enforcement related to public
safety surrounding a planned gathering of people in public. The purpose of a situational awareness report
is to provide MPD with information so that it can adequately prepare for and protect the public before,
during, and after a special event.
                                                    8
public safety. Employees preparing such reports must take special care to
collect no more information than necessary regarding the exercise of First
Amendment-protected rights. Employees should further document that there
is a relationship between the incidental collection of information about First
Amendment-protected activities and the purpose of the report, which is the
protection of public safety. At the conclusion of the situation or First
Amendment-protected event, the information obtained from social media or
from a social media monitoring tool will be retained for no more than
fourteen days. At the conclusion of the situation or First Amendment-
protected event that was the catalyst for generation of a situational
awareness report, and where there was no criminal activity related to the
information gathered, the information obtained from social media or from a
social media monitoring tool will be retained for no more than fourteen (14)
days, or, if needed to create an After Action Review, up to ninety (90) days.

After Action Reviews may be prepared using information gathered from
social media. "After Action Review" (AAR) is defined as a report following
an incident describing the incident and analyzing MPD's preparation for and
response to reaction to the incident. The information obtained from social
media may be retained within the AAR indefinitely, but the names, photos,
and identifying information of individuals and organizations not suspected
of criminal activity should be redacted.

Information from social media that does indicate a criminal nexus of
unlawful conduct that is not protected by the First Amendment may be
retained in an intelligence report, suspicious activity report, or case
investigative file.

Information obtained from a social media site in the course of an
investigation that is identified as criminal in nature will be collected and
retained using screen shots, printouts of chat logs, copying uniform resource
locators (URL’s), and any other reasonable means for preserving the
evidence for subpoena or investigatory purposes. This evidence will be
stored in the same manner as other evidence of a criminal investigation.
When possible, MPD employees will utilize investigative computer systems
and software intended to record data from social media sites.

At no time shall MPD Personnel maintain any social media files outside of
these authorized files.

                                      9
DISSEMINATION

Information gathered from social media, including screen shots or “snags” of
social media sites, shall not be disseminated except as necessary for
preparations for special events, spontaneous events, and public assemblies
management or for the investigation of unlawful activity. Information
gathered from social media may not be forwarded or shared beyond those
who are authorized by this Policy. Any information gathered and retained
from social media may only be disseminated to MPD Employees and staff as
necessary.

DISCIPLINE

Any employee who violates this Section will be subject to disciplinary
action, up to and including termination.

Cross Reference

DR 138




                                    10
